ARNOLD, Chief Judge.
Defendant argues that the trial court erred by ordering his activated sentence to be served consecutively to the previously entered sentence for second degree murder. Defendant contends the sentence should run concurrently because he elected to serve the prison sentence.
*461N.C. Gen. Stat. § 15A-1347 (1988) provides that “[w]hen a superi- or court judge, as a result of a finding of a violation of probation, activates a sentence . . . the defendant may appeal under G.S. 7A-27.” In this case, the trial court activated defendant’s sentence upon his voluntary election to serve the sentence in lieu of the remainder of his probation and not “as a result of a finding of a violation of probation.” Therefore, defendant has no right to appeal from his activated sentence, and his appeal is dismissed.
Appeal dismissed.
Judges EAGLES and ORR concur.